Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       20-AUG-2018
                                                       09:29 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      MOLOKAI SERVICE’S INCORPORATED, a Hawai#i corporation,
                 Respondent/Plaintiff-Appellant,

                                 vs.

 PEARL A. HODGINS, FRIEL ENTERPRISES, INC., a Hawai#i corporation,
  PAULINE L. CASTANERA, CORNWELL S. FRIEL, and GERALDINE M. SHAH,
                 Petitioners/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 14-1-0392)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Defendants-Appellees’ application for writ

of certiorari, filed on June 25, 2018, is hereby accepted and

will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, August, 20, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson